     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 1 of 11 Page ID #:1




 1     Todd M. Friedman (SBN 216752)
       Meghan E. George (SBN 274525)
 2     Adrian R. Bacon (SBN 280332)
 3     LAW OFFICES OF
       TODD M. FRIEDMAN, P.C.
 4
       21550 Oxnard St., Suite 780
 5     Woodland Hills, CA 91367
 6
       Phone: 323-306-4234
       Fax: 866-633-0228
 7     tfriedman@toddflaw.com
 8     mgeorge@toddflaw.com
       abacon@toddflaw.com
 9     Attorneys for Plaintiff
10
                         UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13     KARLY NIEMAN, individually,              Case No.:
       and on behalf of all others
14     similarly situated,                      CLASS ACTION
15                  Plaintiff,                  COMPLAINT FOR DAMAGES
                                                AND INJUNCTIVE RELIEF
16                           v.                 PURSUANT TO THE
                                                TELEPHONE CONSUMER
17                                              PROTECTION ACT, 47 U.S.C. §
       TEXAS MACULAR                            227, ET SEQ.
18     DEGENERATION
       ASSOCIATES, PLLC., and                   JURY TRIAL DEMANDED
19
       DOES 1 through 10, inclusive, and
20     each of them,
21
                    Defendant.
22
23                                     INTRODUCTION
24          1.     KARLY NIEMAN (“Plaintiff”) bring this Class Action Complaint
25    for damages, injunctive relief, and any other available legal or equitable remedies,
26    resulting from the illegal actions of TEXAS MACULAR DEGENERATION,
27    PLLC., (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular
28    telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 2 of 11 Page ID #:2




 1    et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows
 2    upon personal knowledge as to herself and her own acts and experiences, and, as
 3    to all other matters, upon information and belief, including investigation conducted
 4    by their attorneys.
 5
            2.     The TCPA was designed to prevent calls and messages like the ones
 6
      described within this complaint, and to protect the privacy of citizens like Plaintiff.
 7
      “Voluminous consumer complaints about abuses of telephone technology – for
 8
      example, computerized calls dispatched to private homes – prompted Congress to
 9
      pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10
            3.     In enacting the TCPA, Congress intended to give consumers a choice
11
      as to how creditors and telemarketers may call them, and made specific findings
12
      that “[t]echnologies that might allow consumers to avoid receiving such calls are
13
14
      not universally available, are costly, are unlikely to be enforced, or place an

15    inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this

16    end, Congress found that
17
                   [b]anning such automated or prerecorded telephone calls to the home,
18
                   except when the receiving party consents to receiving the call or when
19                 such calls are necessary in an emergency situation affecting the health
20                 and safety of the consumer, is the only effective means of protecting
                   telephone consumers from this nuisance and privacy invasion.
21
22    Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
23    3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
24    purpose).
25          4.     Congress also specifically found that “the evidence presented to the
26    Congress indicates that automated or prerecorded calls are a nuisance and an
27
      invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
28
      Mims, 132 S. Ct. at 744.


                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 3 of 11 Page ID #:3




 1          5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 2    TCPA case regarding calls to a non-debtor similar to this one:
 3
 4                 The Telephone Consumer Protection Act … is well known for its
                   provisions limiting junk-fax transmissions. A less-litigated part of the
 5
                   Act curtails the use of automated dialers and prerecorded messages to
 6                 cell phones, whose subscribers often are billed by the minute as soon
 7                 as the call is answered—and routing a call to voicemail counts as
                   answering the call. An automated call to a landline phone can be an
 8                 annoyance; an automated call to a cell phone adds expense to
 9                 annoyance.
10          Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
11          6.     The Ninth Circuit recently affirmed certification of a TCPA class case
12    remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
13    F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
14                                   JURISDICTION AND VENUE
15          7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
16    a resident of California, seeks relief on behalf of a Class, which will result in at
17    least one class member belonging to a different state than that of Defendant, a
18
      California incorporated company doing business within and throughout California.
19
      Plaintiff also seeks $1,500.00 in damages for each call in violation of the TCPA,
20
      which, when aggregated among a proposed class in the thousands, exceeds the
21
      $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
22
      jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
23
      (“CAFA”) are present, and this Court has jurisdiction.
24
            8.     Venue is proper in the United States District Court for the Central
25
26
      District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is

27    subject to personal jurisdiction in the County of Los Angeles, State of California.

28                                             PARTIES



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 4 of 11 Page ID #:4




 1          9.     Plaintiff is, and at all times mentioned herein was, a natural person
 2    and citizen and resident of the State of California. Plaintiff is, and at all times
 3    mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
 4          10.    Defendant is, and at all times mentioned herein was, eye care
 5
      practitioners, and is therefore a “person” as defined by 47 U.S.C. § 153(39).
 6
            11.    The above named Defendant, and its subsidiaries and agents, are
 7
      collectively referred to as “Defendants.” The true names and capacities of the
 8
      Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9
      currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10
      names. Each of the Defendants designated herein as a DOE is legally responsible
11
      for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12
      Complaint to reflect the true names and capacities of the DOE Defendants when
13
14
      such identities become known.

15          12.    Plaintiff is informed and believes that at all relevant times, each and

16    every Defendant was acting as an agent and/or employee of each of the other
17    Defendants and was acting within the course and scope of said agency and/or
18    employment with the full knowledge and consent of each of the other Defendants.
19    Plaintiff is informed and believes that each of the acts and/or omissions complained
20    of herein was made known to, and ratified by, each of the other Defendants.
21                                 FACTUAL ALLEGATIONS
22          13.    At all times relevant, Plaintiff was a citizen of the County of Los
23    Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
24    “person” as defined by 47 U.S.C. § 153(39).
25
            14.    Defendant is, and at all times mentioned herein was, a “person,” as
26
      defined by 47 U.S.C. § 153(39).
27
            15.    At all times relevant Defendant conducted business in the State of
28
      California and in the County of Los Angeles, within this judicial district.

                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 5 of 11 Page ID #:5




 1          16.   In or about July of 2019, Plaintiff received an unsolicited text
 2    messages from Defendant on her cellular telephone, number ending in -8228.
 3          17.   During this time, Defendant began to use Plaintiff’s cellular telephone
 4    for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
 5
      via text messages, including a text message sent to and received by Plaintiff on or
 6
      about July 29, 2019 from Defendant’s phone number, (214) 361-1300.
 7
            18.   On July 12, 2019, Plaintiff received a text from Defendant that read:
 8
                         Karley Eye Doctor’s Office &
 9
                         Eye Gallery phones R out text
10
                         us at 2143611300 or email
11
                         www.frontdesk@eyedoctordal
12
                         lar.com
13
14
                         TextSTOPopout

15          19.   These text message placed to Plaintiff’s cellular telephone were

16    placed via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone
17    dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by
18    47 U.S.C. § 227 (b)(1)(A).
19          20.   The telephone number that Defendant, or their agent, called was
20    assigned to a cellular telephone service for which Plaintiff incurs a charge for
21    incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
22          21.   These telephone calls constituted calls that were not for emergency
23    purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
24          22.   Plaintiff was never a customer of Defendant’s and never provided her
25
      cellular telephone number Defendant for any reason whatsoever. Accordingly,
26
      Defendant and their agent never received Plaintiff’s prior express consent to
27
      receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
28



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 6 of 11 Page ID #:6




 1          23.    This telephone call by Defendant, or its agents, violated 47 U.S.C. §
 2    227(b)(1).
 3                              CLASS ACTION ALLEGATIONS
 4          24.    Plaintiff brings this action on behalf of herself and on behalf of and all
 5
      others similarly situated (“the Class”).
 6
            25.    Plaintiff represents, and is a member of, the Class, consisting of all
 7
      persons within the United States who received any unsolicited text messages from
 8
      Defendant which text message was not made for emergency purposes or with the
 9
      recipient’s prior express consent within the four years prior to the filing of this
10
      Complaint.
11
            26.    Defendant and their employees or agents are excluded from the Class.
12
      Plaintiff does not know the number of members in the Class, but believes the Class
13
14
      members number in the hundreds of thousands, if not more. Thus, this matter

15    should be certified as a Class action to assist in the expeditious litigation of this

16    matter.
17          27.    Plaintiff and members of the Class were harmed by the acts of
18    Defendant in at least the following ways: Defendant, either directly or through their
19    agents, illegally contacted Plaintiff and the Class members via their cellular
20    telephones by using marketing and text messages, thereby causing Plaintiff and the
21    Class members to incur certain cellular telephone charges or reduce cellular
22    telephone time for which Plaintiff and the Class members previously paid, and
23    invading the privacy of said Plaintiff and the Class members. Plaintiff and the
24    Class members were damaged thereby.
25
            28.    This suit seeks only damages and injunctive relief for recovery of
26
      economic injury on behalf of the Class, and it expressly is not intended to request
27
      any recovery for personal injury and claims related thereto. Plaintiff reserves the
28



                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 7 of 11 Page ID #:7




 1    right to expand the Class definition to seek recovery on behalf of additional persons
 2    as warranted as facts are learned in further investigation and discovery.
 3          29.       The joinder of the Class members is impractical and the disposition of
 4    their claims in the Class action will provide substantial benefits both to the parties
 5
      and to the court. The Class can be identified through Defendant’s records or
 6
      Defendant’s agent’s records.
 7
            30.       There is a well-defined community of interest in the questions of law
 8
      and fact involved affecting the parties to be represented. The questions of law and
 9
      fact to the Class predominate over questions which may affect individual Class
10
      members, including the following:
11
             a)       Whether, within the four years prior to the filing of this Complaint,
12
                      Defendant or their agents sent any text messages to the Class (other
13
14
                      than a message made for emergency purposes or made with the prior

15                    express consent of the called party) to a Class member using any

16                    automatic dialing system to any telephone number assigned to a
17                    cellular phone service;
18           b)       Whether Plaintiff and the Class members were damaged thereby, and
19                    the extent of damages for such violation; and
20           c)       Whether Defendant and their agents should be enjoined from
21                    engaging in such conduct in the future.
22          31.       As a person that received at least one marketing and text message
23    without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
24    typical of the Class. Plaintiff will fairly and adequately represent and protect the
25
      interests of the Class in that Plaintiff has no interests antagonistic to any member
26
      of the Class.
27
            32.       Plaintiff and the members of the Class have all suffered irreparable
28
      harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class

                                      CLASS ACTION COMPLAINT
                                                 -7-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 8 of 11 Page ID #:8




 1    action, the Class will continue to face the potential for irreparable harm. In
 2    addition, these violations of law will be allowed to proceed without remedy and
 3    Defendant will likely continue such illegal conduct. Because of the size of the
 4    individual Class member’s claims, few, if any, Class members could afford to seek
 5
      legal redress for the wrongs complained of herein.
 6
            33.    Plaintiff has retained counsel experienced in handling class action
 7
      claims and claims involving violations of the Telephone Consumer Protection Act.
 8
            34.    A class action is a superior method for the fair and efficient
 9
      adjudication of this controversy. Class-wide damages are essential to induce
10
      Defendant to comply with federal and California law. The interest of Class
11
      members in individually controlling the prosecution of separate claims against
12
      Defendant are small because the maximum statutory damages in an individual
13
14
      action for violation of privacy are minimal. Management of these claims is likely

15    to present significantly fewer difficulties than those presented in many class claims.

16          35.    Defendant has acted on grounds generally applicable to the Class,
17    thereby making appropriate final injunctive relief and corresponding declaratory
18    relief with respect to the Class as a whole.
19                                 FIRST CAUSE OF ACTION
20     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
21                                  47 U.S.C. § 227 ET SEQ.
22          36.    Plaintiff incorporates by reference all of the above paragraphs of this
23    Complaint as though fully stated herein.
24          37.    The foregoing acts and omissions of Defendant constitute numerous
25
      and multiple negligent violations of the TCPA, including but not limited to each
26
      and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
27
28



                                    CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 9 of 11 Page ID #:9




 1           38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 2    seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
 3    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4           39.   Plaintiff and the Class are also entitled to and seek injunctive relief
 5
      prohibiting such conduct in the future.
 6
                                 SECOND CAUSE OF ACTION
 7
                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 8
                         TELEPHONE CONSUMER PROTECTION ACT
 9
                                   47 U.S.C. § 227 ET SEQ.
10
             40.   Plaintiff incorporates by reference all of the above paragraphs of this
11
      Complaint as though fully stated herein.
12
             41.   The foregoing acts and omissions of Defendant constitute numerous
13
14
      and multiple knowing and/or willful violations of the TCPA, including but not

15    limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et

16    seq.
17           42.   As a result of Defendant’s knowing and/or willful violations of 47
18    U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
19    in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20    227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21           43.   Plaintiff and the Class are also entitled to and seek injunctive relief
22    prohibiting such conduct in the future.
23                                   PRAYER FOR RELIEF
24           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
25
      Class members the following relief against Defendant:
26
                   FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
27
                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
28



                                   CLASS ACTION COMPLAINT
                                              -9-
 Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 10 of 11 Page ID #:10




 1          As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 2            Plaintiff seeks for herself and each Class member $500.00 in statutory
 3            damages, for each and every violation, pursuant to 47 U.S.C. §
 4            227(b)(3)(B).
 5
            Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 6
              conduct in the future.
 7
            Any other relief the Court may deem just and proper.
 8
               SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 9
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
10
            As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
11
              Plaintiff seeks for herself and each Class member $1500.00 in statutory
12
              damages, for each and every violation, pursuant to 47 U.S.C. §
13
14
              227(b)(3)(B).

15          Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

16            conduct in the future.
17          Any other relief the Court may deem just and proper.
18
19
20
21
22
23
24
25
26
     ///
27
     ///
28



                                  CLASS ACTION COMPLAINT
                                            -10-
 Case 2:20-cv-11253-SVW-MRW Document 1 Filed 12/11/20 Page 11 of 11 Page ID #:11




 1                                     TRIAL BY JURY
 2         44.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6   Dated: December 11, 2020                              Respectfully submitted,
 7
 8                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                               By: /s/ Todd M. Friedman
11                                                             TODD M. FRIEDMAN, ESQ.
12
                                                                ATTORNEY FOR PLAINTIFF

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
